The writ of error in this case is addressed to a judgment for cost only after verdict in favor of defendant.
In Hall vs. Patterson, 45 Fla. 353, 33 So. 982, and in C. W. Zaring  Co. vs. A. Lee Humphress, 68 Fla. 6, 65 So. 665, it was held:
    "A judgment for costs alone, the merits not being adjudicated, though entered for defendant after the jury have found a verdict in his favor, is not such final judgment as will support a writ of error."
The writ of error should be dismissed. It is so ordered. Dismissed.
BUFORD, C.J., AND WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.